DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This Office Action is in response to the amendment filed 09/08/2022.
Claims 1-3, 5, 9, 11-13 and 15 have been amended via Applicant’s amendment.  
Claims 4 and 14 have been canceled via Applicant’s amendment.
Claims 1 and 11 are independent claims.   
Claims 1-3, 5-13 and 15-20 are currently pending.
This Office Action is made final.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation "the resource cost" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites the limitation "the resource cost" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-13 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1-3, 5-13 and 15-20 are directed to the abstract idea of a mental process, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.

Step 1: It is first noted that Claims 1-3 and 5-10 are directed to a system, which falls within the statutory category of a machine and Claims 11-13 and 15-20 are directed to a method, which falls within the statutory category of a process.  

Step 2A – Prong 1: As per claim 1, and similarly for claim 11, the claim recites, in part, a system comprising steps of: receiv[ing]…a request to allocate computing resources…; obtain[ing]…activity data associated with…task; obtain[ing]…time-based resource tracking data associated with …projects; determin[ing] mappings of one or more time periods to the  one or more computing tasks…; determin[ing]…a total resource cost associated with use of currently allocated computing resources…; determin[ing] that the total cost exceeds a defined threshold...; determin[ing] a reallocation of computing resources…; generat[ing] a notification for display…; and controlling access to the computing resources…   These limitations, as drafted, are a process that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting “a processor” and “a memory coupled to the processor,” nothing in the claim precludes  these steps from practically being performed in the human mind.  These steps describe the concept of a mental process, which corresponds to concepts identified as abstract ideas by the courts. These recited steps cover performance of the steps in human mind (including receiving, obtaining, determining, generating, controlling).  The concept described in claims 1 and 11 is not meaningfully different than those found by the courts to be abstract ideas. As such, the description in claims 1 and 11 of “receiving a resource request, obtaining task activity data and time-based resource tracking data; determining a total cost, determining a reallocation of resources when the total cost exceeds a threshold value; and generating a notification…; and controlling access to the computing resources based on the total resource cost and the defined threshold value” is an abstract idea.

Step 2A- Prong 2: This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements of “a processor”, “a memory coupled to the processor” that configures the processor to perform the claimed steps. “The processor and memory are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: As discussed with respect to Step 2A Prong Two, the additional elements in the claims amounts to no more than mere instructions to apply the exception using a generic computer components.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claims 2, 3, 10, 12, 13 and 20 recite the additional limitations of “notification comprises indication of a total completion time associated with the tasks, a total monetary cost associated with the tasks, or a predefined message”, features which only further describe the abstract idea itself. Therefore, claims 2, 3, 10, 12, 13 and 20 do not include features that amount to significantly more than that idea.

Claims 5, and 15 recite the additional limitations “determining that a total amount to time associated with resource usage has exceeded a predefined threshold”, features which only further describe the abstract idea itself. Therefore, claims 5, and 15 do not include features that amount to significantly more than that idea.

Claims 6 and 16 recite the additional limitations “wherein the project time data includes date information, and wherein the mappings are determined based on…the date information”, features which only further describe the abstract idea itself. Therefore, claims 6 and 16 do not include features that amount to significantly more than that idea.

Claims 7 and 17 recite the additional limitations “wherein the project identifying data comprises a project number”, features which only further describe the abstract idea itself. Therefore, claims 7 and 17 do not include features that amount to significantly more than that idea.

Claims 8 and 18 recite the additional limitations “wherein the time-based resource tracking data comprises a listing of time entries…”, features which only further describe the abstract idea itself. Therefore, claims 8 and 18 do not include features that amount to significantly more than that idea.

Claims 9 and 19 recite the additional limitations “wherein the processor is further configured to: obtain resource usage information…; and generate a notification…”, features which only further describe the abstract idea itself. Therefore, claims 9 and 19 do not include features that amount to significantly more than that idea.

The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-9, 11 and 16-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Anandan et al. (US 2009/0048896 A1) (hereinafter Anandan) in view of Ku et al. (US 2018/0176148 A1) (hereinafter Ku) and further in view of Birkestrand et al. (US 2015/0207752 A1) (hereinafter Birkestrand) and further in view of Aparimit et al; (US 2015/0347944 A1) (hereinafter Aparimit).

As per claim 1, Anandan discloses (Currently Amended) A computing system, comprising: a processor; and a memory coupled to the processor, the memory storing computer-executable instructions that, when executed by the processor  (e.g. Anandan: [0033-0034]), configure the processor to: receive, via a computing device, a request to allocate computing resources (e.g. Anandan: [Abstract] [0003] discloses project management tools and methodologies are used to manage schedule, cost and resources for tasks of project.  [0081] [0090-0091] [0094] [0096] manages resources for project tasks and updates project progress information.  Thus, computing resources may be managed/allocated for a project based on request.); obtain, from an activity logging system, activity data associated with one or more defined computing tasks associated with the software development project, the activity data indicating progress towards completion of the one or more defined computing tasks (e.g. Anandan: [0051] discloses maintaining task data.  [0056-0058] discloses project data consists of a project table and task table.  The project table maintains data on all the projects in the system and task table maintains data on all the tasks in a project.  [Fig. 4 and related description] discloses activity data indicating %complete for one or more tasks of the project.); obtain, from a resource usage monitoring system, time-based resource tracking data associated with the software development project, the resource tracking data including project identifying data associated with the software development project and project time data identifying one or more time periods reflecting use of a computing resource in association with the software development project (e.g. Anandan: [0054-0058] discloses project data consists of a project table and task table.  The project table maintains data on all the projects in the system and task table maintains data on all the tasks in a project. [Fig. 4] discloses Project ID, task ID, start and finish date associated with the project and its tasks, completion percentage of project and its tasks, etc.  [0094] discloses managing the cost, schedule and resources of tasks/activities associated with the project.); determine mappings of the one or more time periods to the one or more defined computing tasks based on the resource tracking data and the activity data associated with the one or more defined computing tasks (e.g. Anandan: [Fig. 4] discloses Project ID, task ID, start and finish date associated with the project and its tasks, completion percentage of project and its tasks, etc.).
Anandan does not expressly disclose receive, via a computing device, a request to allocate computing resources for a software development project; obtain, from a resource usage monitoring system, time-based resource tracking data, the resource tracking data including project time data identifying one or more time periods reflecting use of a computing resource in association with the software development project; determine, based on the mappings, a total resource cost associated with use of currently allocated computing resources for the one or more defined computing tasks; and in response to determining that the total resource cost exceeds a defined threshold value: determine a reallocation of computing resources based on identifying a different assignment of the computing resources to the one or more defined computing tasks; generate a notification, for display on a computing device, indicating the reallocation of computing resources; and control access to the computing resources based on comparison of the total resource cost to the defined threshold value. 
However, Ku discloses obtain, from a resource usage monitoring system, time-based resource tracking data associated with at least one of the projects, the resource tracking data including project identifying data associated with the project and project time data identifying one or more time periods reflecting use of a computing resource in association with the project (e.g. Ku: [0057] [Fig. 4] the usage data table includes a client id, a job id, a timestamp, and resource usage associated with respective job.  Also see [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system of tracking resource usage data of the tasks/jobs associated with the project as taught by Ku into Anandan because resource usage data associated with previous time period will allow applying a time series analysis to predict resource usage for the future time period.  Furthermore, it will also help determine monetary cost associated with processing jobs based on resource cost table and usage data table (See Ku: [0011] [0013] [0045]).
The combination of Anandan and Ku discloses determine mappings of the one or more time periods to the one or more defined computing tasks based on the project identifying data and the activity data associated with the one or more defined computing tasks (e.g. Anandan: [Fig. 4] discloses Project ID, task ID, start and finish date associated with the project and its tasks, completion percentage of project and its tasks, etc.  Ku: [0057] [Fig. 4] the usage data table includes a client id, a job id, a timestamp, and resource usage associated with respective job.).
The combination of Anandan and Ku does not expressly disclose receive, via a computing device, a request to allocate computing resources for a software development project; determine, based on the mappings, a total resource cost associated with use of currently allocated computing resources for the one or more defined computing tasks; and in response to determining that the total resource cost exceeds a defined threshold value: determine a reallocation of computing resources based on identifying a different assignment of the computing resources to the one or more defined computing tasks; generate a notification, for display on a computing device, indicating the reallocation of computing resources; and control access to the computing resources based on comparison of the total resource cost to the defined threshold value.
However, Birkestrand discloses receive, via a computing device, a request to allocate computing resources for a software development project (e.g. Birkestrand: [Abstract] [0005-00067] discloses consumer requests resources from a pool of resources.  The computing resources are provided to a consumer based on need/request.  [0018] [0021] discloses managing pooled computing resources and providing resources to a consumer based on the consumer’s resource requirements/demand [request].  [0051] [0052] discloses resource provisioning provides procurement of computing resources and other resources that are utilized to perform tasks.  Metering and Pricing provide cost tracking as resources are utilized for software development and lifecycle management.  [0055-0056] discloses user makes on-demand network access [request] for computing resources.  [0062] discloses providing computing resources on user’s demand [request].); determine, based on the mappings, a total resource cost associated with use of currently allocated computing resources for the one or more defined computing tasks (e.g. Birkestrand: [0027] discloses providing measured service, where resource usage can be monitored, controlled, and reported to both consumer and provider.  [0051] [0052] discloses resource provisioning provides dynamic procurement of computing resources and other resources that are utilized to perform tasks.  Metering and Pricing provide cost tracking as resources are utilized for software development and lifecycle management. [0056] discloses computing resources may be provided to user on a pay-per-use basis, where users are charged for the computing resources that are used.  [0064] discloses the consumer’s resource usage may be recorded, for example an amount of time and amount and type of resources used for billing purposes.); and in response to determining that the total resource cost exceeds a defined threshold value: determine a reallocation of computing resources based on identifying a different assignment of the computing resources to the one or more defined computing tasks; and control access to the computing resources based on comparison of the total resource cost to the defined threshold value. (e.g. Birkestrand: [0104] discloses monitoring the cumulative cost associated with consumer’s resource usage.  When the total cost exceeds a predefined threshold amount, the resource manager may the automatically deallocated the excess resource from the consumer.  [0079] [Fig. 6] discloses determining whether the consumer’s resource usage exceeds a predetermined threshold, the predetermined threshold may be a resource limit defined by the current cost scheme.  [Abstract] [0005-0007] discloses controller determines that the consumer’s resource usage exceeds a predetermined threshold and manages resource reallocation.  Also see [0067].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system of managing resource allocation/deallocation when the total cost of resource usage for a project is exceeded as taught by Birkestrand into Anandan and Ku because it would allow user to manage cost of on-demand resources based on user selected cost scheme and SLA (See Birkestrand: [0002] [0051] [0064]).
The combination of Anandan, Ku and Birkestrand does not expressly disclose generate a notification, for display on a computing device, indicating the reallocation of computing resources.
However, Aparimit discloses a reallocation of computing resources based on identifying a different assignment of the computing resources to the one or more defined computing tasks; generate a notification, for display on a computing device, indicating the reallocation of computing resources (e.g. Aparimit: [0028] discloses in response to the reallocation of the resource from the first task to the second task, the visual resource allocation system can modify a display of the first task indicator and the second task indicator.  The visual display system increases a width of the first task indicator and decreases a width of the second task indicator.  [Fig. 2] [0029-0031] discloses a visual display of a Gantt chart within a user interface of a visual resource allocation system, the visual display system displays list of task, time line associated with the tasks, and the resources allocated to the tasks.   [Fig. 3] [0034-0035] disclose visual reallocation system de-allocates a resource from a task and re-allocates the resource to another task.  In response to reallocation, the visual resource allocation system modifies a display according to the reallocation of resources.  Also see [0004] [0024] [0027] [0042].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system modifying a visual display of Gantt chart within a user interface to indicate resource reallocation as taught by Aparimit into Anandan, Ku and Birkestrand because the visual resource allocation system of Aparimit would allow a project manager to visually identify tasks that have a larger work scope directly from the displayed Gantt chart within a single user face without requiring to navigate to a separate view.  The Gantt chart view can also clearly identify the productivity of the resources allocated to the tasks, and can assist in decision made to assign specific resources to specific tasks (See Aparimit: [0004] [0010] [0027] [0043]).

As per claim 6, the combination of Anandan, Ku, Birkestrand and Aparimit discloses (Original) The computing system of claim 1 [See rejection to claim 1 above], wherein the project time data includes date information associated with the at least one project, and wherein the mappings are determined based on determining dates associated with the one or more defined computing tasks from the date information (e.g. Anandan: [Fig. 4] discloses data includes start and finish date associated with the projects and their respective tasks.  Also see [Fig. 7 and related description].). 

As per claim 7, the combination of Anandan, Ku, Birkestrand and Aparimit discloses (Original) The computing system of claim 1 [See rejection to claim 1 above], wherein the project identifying data comprises a project number (e.g. Anandan: [0054] data includes Project ID.  [Fig. 7] [0057-0058] discloses project data includes project table and task table that include Project ID.  Also see [Fig. 4] “Project task 1”.). 

As per claim 8, the combination of Anandan, Ku, Birkestrand and Aparimit discloses (Original) The computing system of claim 1 [See rejection to claim 1 above], wherein the time-based resource tracking data comprises a listing of time entries, each of the time entries being associated with a project number and a date (e.g. Anandan: [Fig. 4 and related information] discloses data comprises data information associated with respective projects (Project IDs) and their tasks.  Also see [Fig. 7 and related information].). 

As per claim 9, the combination of Anandan, Ku, Birkestrand and Aparimit discloses (Currently Amended) The computing system of claim 1 [See rejection to claim 1 above], wherein the instructions, when executed, further configure the processor to: obtain resource usage information for a plurality of defined tasks that are associated with an entity (e.g. Birkestrand: [0027] discloses measured service leverages a metering capability and monitors resource usage.  [0064] discloses consumer’s resource usage may be recorded, including logging an amount of time and type of resources used by the consumer.  Also see [0081] [0104].); and generate a notification for the entity based on the resource usage information for the plurality of defined tasks associated with the entity (e.g. Birkestrand: [0027] discloses monitored resource usage is reported to the provider and consumer of the utilized service.  [0064] discloses consumer’s resource usage may be transmitted to the resource provider). 

As per claims 11 and 16-19, these are method claims having similar limitations as cited in system claims 1 and 6-9, respectively.  Thus, claims 11 and 16-19 are also rejected under the same rationale as cited in the rejection of rejected claims 1 and 6-9, respectively.

Claims 2, 3, 12 and 13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Anandan in view of Ku, Birkestrand and Aparimit and further in view of Dawson et al. (US 2006/0168584 A1) (hereinafter Dawson).

As per claim 2, the combination of Anandan, Ku, Birkestrand and Aparimit discloses (Currently Amended) The computing system of claim 1 [See rejection to claim 1 above], but does not expressly disclose wherein the notification comprises an indication of a total amount of time associated with completing the one or more defined tasks. 
However, Dawson discloses wherein the notification of resource usage comprises wherein the notification comprises an indication of a total amount of time associated with completing the one or more defined tasks (e.g. Dawson: [0055] [0013] grid job scheduler may maintain a meter of the current usage of grid resources and the amount of time a job has been executing.   In addition, the current status may indicate a current estimated time for completion, cost for completion, or resource usage for completion.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system of maintaining/providing resource usage information that indicates amount of time associated with resource usage of the job as taught by Dawson into the combination of Anandan, Ku, Birkestrand and Aparimit because it would enable maintaining meter to determine task completion cost and notify user the of cost for completion (See Dawson [0013][0055]).

As per claim 3, the combination of Anandan, Ku, Birkestrand and Aparimit discloses The computing system of claim 1 [See rejection to claim 1 above], but does not expressly disclose wherein the notification comprises an indication of a total monetary cost associated with completing the one or more defined tasks.
However, Dawson discloses wherein the notification of resource usage comprises an indication of a total cost associated with completing the one or more defined tasks (e.g. Dawson: [0013] discloses current status of the grid job may indicate a time the grid job has executed, an amount of resources used by the grid job, and a current cost for the grid job.  In addition, the current status may indicate a current estimated time for completion, cost for completion, and resource usage for completion.  [0053-0054] discloses using current metered information to calculate cost and other status indicator of a job and returns the current cost and other status indicator as a status response to grid client.  [0062] discloses cost represent price.  [0070-0071] discloses cost of job is estimated for billing.  [0076] discloses Expected job performance may be based on a processing time expectation, a resource usage expectation, and a total cost expectation.  Also see [0056-0057] [0080-0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system of notifying client about current cost associated with the grid job as taught by Dawson into the combination of Anandan, Ku, Birkestrand and Aparimit because it would enable client to take appropriate decision such as reschedule current job or future jobs when better performance of lower costs are available  (See Dawson [0057]).

As per claims 12 and 13, these are method claims having similar limitations as cited in system claims 2 and 3, respectively.  Thus, claims 12 and 13 are also rejected under the same rationale as cited in the rejection of rejected claims 2 and 3, respectively.

Claims 5 and 15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Anandan in view of Ku, Birkestrand and Aparimit and further in view of Karla K. Arndt (US 2016/0306670 A1) (hereinafter Arndt).

As per claim 5, the combination of Anandan, Ku and Schillings discloses (Currently Amended) The computing system of claim 1 [See rejection to claim 1 above], but does not expressly disclose wherein determining that the resource cost exceeds the defined threshold value comprises determining that a total amount of time associated with resource usage for the one or more defined computing tasks has exceeded a predefined threshold. 
However, Arndt discloses wherein determining that the resource cost exceeds the defined threshold value comprises determining that a total amount of time associated with resource usage for the one or more defined computing tasks has exceeded a predefined threshold (e.g. Arndt: [Abstract] [0004-0006] [0011] discloses determining that the first job: uses a first resource of the system at a level that exceeds a first threshold, wherein the metric data describes a usage level of the first resource by the first job, and has been executing for a duration of time that exceeds a time threshold.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system of determining resource usage duration time of a job exceeds a time threshold as taught by Arndt into the combination of Anandan, Ku and Schillings because it would allow determining when to start/stop collecting metric data for the job (See Arndt [0011]).

As per claim 15, this is a method claim having similar limitations as cited in system claim 5.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of rejected claim 5.

Claims 10 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Anandan in view of Ku, Birkestrand and Aparimit and further in view of Benoit Schillings (US 9,367,355 B1) (hereinafter Schillings).

As per claim 10, the combination of Anandan, Ku, Birkestrand and Aparimit discloses The computing system of claim 9 [See rejection to claim 9 above], but does not expressly disclose wherein the notification comprises a predefined message that is selected based on the resource usage information for the entity.
However, Schillings discloses wherein the notification comprises a predefined message that is selected based on the resource usage information for the entity (e.g. Schillings: [Col. 8, lines 34-46] discloses resource utilization component determines that the resource utilization of the task exceeds a resource consumption threshold and sends a notification to provider and/or a user that the task has a resource consumption problem.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system of notifying user when resource utilization of a task exceeds a resource consumption threshold as taught by Schillings into the combination of Anandan and Ku because it would allow user to take appropriate action such as throttling execution of the task to prevent bottleneck (See Schillings [Col. 8, lines 34-46]). 

As per claim 20, this is a method claim having similar limitations as cited in system claim 10.  Thus, claim 20 is also rejected under the same rationale as cited in the rejection of rejected claim 10.

Response to Arguments
Applicant's arguments, filed 09/08/2022, with respect to 103 rejection have been fully considered but they are moot in view of new ground of rejections necessitated by the amendment.

Applicant's arguments, filed 09/08/2022, with respect to 101 rejections have been fully considered but they are not persuasive.
Applicant argues on pages 8-12 of the remarks, with respect to amended claims 1 and 11 that they are patent eligible. 
The applicant submits that amended claim 1, as a whole, integrates the recited features into a practical application.  The amended claim 1 is eligible under Prong Two of Step 2A.  The additional elements of amended claim 1 represent improvement to a system for dynamically managing computing resources.  The additional elements provide a connection between a task-level computing resources.  Specifically, access to the computing resources may be regulated based on a reallocation of the computing resources to defined computing tasks that is predicated on detected condition associated with a total resource cost of the software development project…The claimed system provides technical advantages of dynamically managing allocations of computing resources to defined computing tasks of a project based on real-time assessment of metrics associated with resource used towards the computing tasks.  A person of ordinary skill in the art would recognize that these additional elements, in combination with other claim limitations, reflect technical advantages of enhancements to a system for resource account management and management of computing resources that are allocated for use in computing tasks. 

Examiner’s Response:
a.	In response to applicant’s arguments, Examiner respectfully disagrees that the amended claims are patent eligible under USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance. 
First, in view of Applicant’s specification (par. [0077]), Examiner respectfully emphasizes that computing resources includes personnel such as software developers and project managers.  In view of the Applicant’s specification, under the broadest reasonable interpretation, the recited steps cover performance of the steps in the human mind (including receiving a request to allocate resources, obtaining activity data and resource usage data associated with the tasks, mapping the activity data and resource usage data, determining a total monetary resource cost associated with use of allocated computing resources, determining the total resource cost exceeds a defined threshold value, determining a reallocation of computing resources and controlling access to the computing resources based on comparison of the total resources cost to the defined threshold value).  For example, “receiving request to allocate resources” in the context of the claim encompasses manually making a request for a number of software developers or project manager to work on tasks of a software development project.  “Obtaining activity data indicating progress towards completion of the project” in the context of claim encompasses manually checking a number of completed tasks related to the project.  “Obtaining time-based resources tracking data” in the context of claim encompasses manually accessing/checking amount of time software developer(s) spent working on particular task(s) of the software project. “Determining a total resource cost” in the context of claim encompasses manually determining/calculating a total monetary cost for the computing tasks based on software developer(s) salary and the amount of time spent by the software developer(s) to implement computing tasks of the project.  “Determining a reallocation of computing resources and controlling access to the computing resources in response to determining that the total resources cost exceeds a threshold value” in context of claim encompasses manually comparing the total cost against a predetermined value and based on the comparison determine to transfer/reallocate one or more software developer(s) to a different tasks or project.   
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, then it falls within the “Mental Process” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  “A processor” and “memory coupled to the processor” performing these steps are recited at a high-level of generality (i.e., as generic computer components performing the generic computer functions) such that they amount to no more that mere instructions to apply the judicial exception using generic computer components. 
The additional elements “reallocating/moving software developers (computing resource) from a software development project to another project when the cost of the software development project exceeds a defined monetary budget” which is merely applying the judicial exception and/or merely adding insignificant extra solution activity to the judicial exception and accordingly, as a whole claim fails to integrate the recited judicial exception into a practical application.
Furthermore, the additional elements “reallocating/moving software developers (computing resource) from a software development project to another project when the cost of the software development project exceeds a defined monetary budget” does not improve any functionality of the computing system or any other technology.
	Accordingly, the claims recite an abstract idea.  Thus, the 101 rejection is maintained.

Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIREN PATEL whose telephone number is (571)270-3366366.  The examiner can normally be reached on 10:00 - 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

December 1, 2022

/HIREN P PATEL/Primary Examiner, Art Unit 2196